Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

B & H Food, Inc.
d/b/a A-1 Gulf,

Respondent.

Docket No. C-13-1175
FDA Docket No. FDA-2013-H-0963

Decision No. CR2962

Date: October 23, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, B & H Food, Inc. d/b/a A-1 Gulf, that alleges
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $500. Respondent did not answer the Complaint, nor did Respondent
request an extension of time within which to file an answer. Therefore, I enter a
default judgment against Respondent and assess a civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to minors and failed to verify that cigarette purchasers were 18
years of age or older, thereby violating the Federal Food, Drug, and Cosmetic Act
(Act), 21 U.S.C. § 301 ef seqg., and its implementing regulations, Cigarettes and
Smokeless Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil money
penalty of $500.

On August 22, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns A-1 Gulf, an establishment that sells tobacco products
and is located at 483 Concord Street, Framingham, Massachusetts 01702.
Complaint §[ 3.

e On July 25, 2012, at approximately 11:16 AM ET, an FDA-commissioned
inspector observed two violations of 21 C.F.R. Part 1140 at Respondent’s
establishment. The inspector observed a violation of 21 C.F.R.

§ 1140.14(a) when “a person younger than 18 years of age was able to
purchase a package of Marlboro cigarettes . . . [.]” The inspector also
observed a violation of 21 C.F.R. § 1140.14(b)(1) when “the minor's
identification was not verified before the sale... .” Complaint ¥ 10.

e CTP issued a Warning Letter to Respondent on October 11, 2012,
regarding the inspector’s observations from July 25, 2012. The letter
explained that the observations constituted violations of regulations found
at 21 C.F.R. § 1140.14(a) and 1140.14(b)(1), and that the named violations
were not necessarily intended to be an exhaustive list of all violations at the
establishment. The Warning Letter went on to state that if Respondent
failed to correct the violations, regulatory action by the FDA or a civil
money penalty action could occur and that Respondent is responsible for
complying with the law. Complaint § 10.
e FDA received no response to the Warning Letter from Respondent, though
United Parcel Service records demonstrate that an individual named
“OBSN” received the Warning Letter on October 12, 2012. Neither did
Respondent reply to a follow-up letter from FDA that United Parcel Service
records indicate an individual named “HOBSON” received on December
12, 2012.' Complaint § 11.

e On February 3, 2013, at approximately 1:33 PM ET, FDA-commissioned
inspectors documented additional violations of 21 C.F.R. Part 1140 at
Respondent’s establishment. The inspectors documented a violation of 21
C.F.R. § 1140.14(a) when “a person younger than 18 years of age was able
to purchase a package of Marlboro cigarettes . . . [.]” The inspectors also
documented a violation of 21 C.F.R. § 1140.14(b)(1) when “the minor's
identification was not verified before the sale... .” Complaint § 1.

e CTP issued a Notice of Compliance Check Inspection to A-1 Gulf on
February 6, 2013, due to the February 3, 2013 inspection. The Notice of
Compliance Check Inspection specifically informed Respondent that “a
minor was able to . . . purchase a regulated tobacco product at
approximately 1:33 PM” on February 3, 2013. Complaint § 2.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarettes purchasers are younger than 18 years
of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent had four violations of
regulations contained in 21 C.F.R. Part 1140 within a six-month period.
Specifically, Respondent had two violations on July 25, 2012, and two violations
on February 3, 2013. Respondent’s actions on two occasions violated the
prohibition against selling cigarettes to persons younger than 18 years of age. 21

' In its Complaint, CTP alleges that “HOBSON” received the follow-up letter on
December 12, 2013, a date that has not yet occurred. | infer that CTP attributed
the follow-up letter to 2013 due to a typographical error, and that “HOBSON”
received the letter on December 12, 2012.
C.F.R. § 1140.14(a). Respondent’s actions on two occasions also violated the
requirement that retailers verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarettes purchaser is younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute
violations of law for which a civil money penalty is merited.

The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $2,000 for a fourth violation within a six-month
period. 21 C.F.R. § 17.2. CTP, however, has requested a fine of $500. Therefore,
I find that a civil money penalty of $500 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

